Citation Nr: 1208162	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from August 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO that determined that new and material evidence has not been submitted to reopen the claim of service connection for a psychiatric disorder identified as major depression and/or dysthymic disorder.

In November 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

In February 2009, the Board reclassified the disability on appeal as it is listed on the preceding page and determined that new and material evidence had been submitted to reopen the claim.  The reopened claim then was remanded for additional development of the record.

In August 2010, the Board again remanded the case to the RO for additional development.  



FINDINGS OF FACT

1.  There is no clear and unmistakable evidence to show that the Veteran suffered from an innocently acquired psychiatric disorder prior to entering service. 


2.  The currently diagnosed dysthymic disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

CONCLUSION OF LAW

The Veteran is presumed to have been sound when she entered active service by operation of law; thus, by extending the benefit of the doubt to her, the disability manifested by dysthymia is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 


Legal Criteria and Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

The presumption of soundness is a presumption that the veteran was in sound condition upon entrance into service, except as to defects, infirmities, or disorders noted at that time.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

The presumption of soundness only attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and that it was not aggravated by such service. 

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  If this burden is met, then the veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). 

Post-service medical evidence/opinion can rebut the presumption of soundness.  See Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000). 

The Veteran asserts that her psychiatric disorder worsened during her active service. 

There is no evidence of a psychiatric disorder upon entrance examination.  In fact, the June 1985 enlistment examination shows that the psychiatric evaluation was normal.  In addition, an associated medical history report completed by the Veteran indicates that she denied having prior suicide attempts, nervous trouble of any sort, and depression or excessive worrying.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). 

In the present case, there is no clear and unmistakable evidence showing that the Veteran's dysthymic disorder existed prior to service. 

The first documented evidence of mental health issues is a February 1988 psychiatric admission to a private hospital.  At that time, the Veteran reported having "bad depressions" since age 11 that occurred independently of environmental circumstances.  Her symptoms were worse premenstrually and during her periods.  She reported a prior suicide attempt at age 15 by overdosing on medication that resulted in a hospitalization and family counseling.  She described continuing problems with family relationships.  

It was noted that the current admission was due to the Veteran taking an unknown quantity of over-the-counter sleep medication after being overcome by feelings of hopelessness and despair.  The admitting diagnosis was unipolar depression.  

The physician added that the Veteran's history strongly suggested chronic unipolar endogenous depression and that she would be treated with antidepressant medication.  The discharge diagnoses were those of major affective disorder, depression and dysthymic disorder.

A March 1988 service treatment record showed that the Veteran was referred to the mental health clinic by her supervisor over concerns involving her mental health.  She reported regressing.  Her medication was not working.  The assessment included that of rule out dysthymia.  She was then admitted to a private hospital and it was noted that there was no improvement in her mood or functioning since her last hospitalization despite medication and outpatient psychotherapy.  The final diagnosis was that of major depression, currently in remission, and probable dysthymic disorder.  

In an April 1988 letter, a guidance counselor stated his opinion that a significant factor leading up to the Veteran's suicide attempt was the degrading treatment by her supervisor.  The supervisor appeared to lack an appreciation of human self-worth, self esteem or the importance of self confidence in relation to mental health.  

The April and May 1988 service treatment records note some improvement although some symptoms were still present.

A September 1988 service treatment record noted that the Veteran was denied re-enlistment due to her depression and that a psychological evaluation was pending.  The consultation report indicated that the Veteran had progressive depression while on medication.  Her primary diagnosis was that of severe major depression in partial remission.  

The Veteran reported that her depression started in January 1986 working under a supervisor she considered to be "harsh."  She also reported a history of depression as a child.

A November 1988 narrative, a psychiatrist stated that the onset of the Veteran's illness was in February 1988 and that she displayed a disqualifying defect.  

The November 1988 Medical Evaluation Board indicated that the Veteran developed symptoms of depressed mood, severe fatigue, hypersomnia, decreased energy, anhedonia and appetite disturbances in November 1987.  She reported having several work-related factors that contributed to her most recent depressive episode.  These factors included sexually charged comments and advances made by her immediate supervisor, isolation, and extended periods of lack of sunlight at her current duty station.  Her history includes family difficulties prior to service.  

The diagnoses were those of recurrent, chronic major depression and early onset chronic dysthymia.  Both disorders were determined to have preexisted service and not to be permanently aggravated by service.  Discharge due to her disability was recommended. 

The postservice medical records include VA treatment records from March 1989 to May 1991 that showed she sought psychiatric follow-up and treatment.  Impressions included those of major depression and rule out bipolar II.

The July to September 2004 VA treatment records noted the Veteran's history.  She reported having had emotional problems after service and taking a long time to "get it back together."  She had not been depressed for a long time, and her irritability was the issue.  

The Veteran underwent psychological testing and the psychologist noted that she had a long and chronic history of emotional lability that extended back to childhood.  The lability extended into service and her post-military life.  The diagnosis was that of mood disorder NOS. 

A June 2008 statement indicated that the Veteran first sought counseling in March 2008 and reported her military experiences.  She also indicated having had intermittent periods of depression.  She continued to receive treatment until February 2008 when the counseling center closed.  

In November 2008, the Veteran testified about the sexual harassment in service and the poor treatment by her supervisor.  

An undated letter from one of the Veteran's family members stated that she was normal and outgoing prior to service.  When she returned to civilian life, she was a different person, would not go out in public places, and was afraid.

At an April 2009 VA examination, a psychologist reviewed the claims folder and noted pertinent parts of the Veteran's history to include family life and military experiences.  The Veteran was given a diagnosis of dysthymic disorder.  

The examiner also noted that the Veteran had a chronic depressive disorder that appeared consistent with her historical diagnosis of dysthymic disorder.  The disorder was likely influenced strongly by her childhood and family origin such that her personality traits pre-disposed her to depression.  

Regarding the onset of the disorder, the examiner indicated that the Veteran had disputed her history of a childhood suicide attempt, although she did acknowledge having severe depression during childhood that persisted for years and included suicidal ideation.  She also reported joining the military to get away from her home life.  The examiner opined that it appeared to be more likely than not that the Veteran's depressive disorder began prior to her period of military service.  

Regarding the question of aggravation, the examiner stated that the Veteran's family appeared to have launched her into the world with substandard coping ability and a proneness to depressive reactions to stress.  He opined that it was more likely than not that the Veteran's acute psychiatric disturbance during service was caused by the alleged harassment and that, given the Veteran's depressive personality factors, she would have had difficulty coping with any significant life stressors.  

There was noted to be no clear evidence that suggested a permanent increase in the psychopathology as a result of military service.  It was likely that the Veteran's depressive symptoms fluctuated according to current life stressors; thus, it was less likely than not that the Veteran's depressive disorder underwent a permanent increase during service.

On this record, the Board finds that the presumption of soundness under 38 U.S.C.A. § 1111 is not rebutted in this case. 

As noted, to rebut the presumption there first must be clear and unmistakable evidence that the claimed disability existed prior to service and then clear and unmistakable evidence that the disability was not aggravated by service.

The Veteran has provided competent and credible lay evidence that he had depressive symptoms prior to service; however, she is not competent to state whether such symptoms amounted to a clinical diagnosis of a psychiatric disorder.  Notably, she is not shown to have the medical training or knowledge to provide such a diagnosis.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, she is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, a psychiatrist during the Veteran's period of service noted that the onset of her illness was in February 1988 during her period of active duty.  

Furthermore, to the extent that the VA examiner opined that it was more likely than not that the Veteran's depressive disorder began prior to service and was not aggravated therein, this statement does not convey the requisite degree of medical certainty that would be necessary to rebut presumption of soundness on the basis of clear and unmistakable evidence.  

Although the Medical Examination Board determined that the disability existed prior to service, this too is not clear and unmistakable evidence sufficient to rebut the presumption of soundness.  

Consequently, the claim must be addressed on the basis of service incurrence.  

On this record, the initial diagnosis of an innocently acquired psychiatric disorder was made in 1988 and was identified well after the Veteran entered into service.  She also continued to receive treatment throughout the remainder of her service and for several years after that.  

Given that the Veteran was first diagnosed with dysthymic disorder in service and the VA examiner comments that the diagnosis of dysthymic disorder was consistent with the record, the evidence tends to show that the current diagnosis as likely as not is related to the initial findings of dysthymic disorder during service.  

Accordingly, to the extent that the presumption of soundness is not rebutted by clear and unmistakable evidence, the currently demonstrated dysthymic disorder is found as likely as not to have had its clinical onset during service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for a dysthymic disorder is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


